TOWNSEND, District Judge.
The goods in question were assessed as optical instruments at 10 per cent, ad valorem, under the provisions of paragraph 98 of the act of 1891, and are claimed as free under paragraph 585 of said act, as “philosophical and scientific instruments imported for the use of a society incorporated for scientific purposes.” The apparatus was imported for the use of the state board of health of Minnesota. It is doubtful whether this board of health is an institution established for scientific purposes, within the benefit of the act. Robertson v. Oelschlaeger, 137 U. S. 136, 11 Sup. Ct. 148. But, without determining this question, I think the decision of the board sustaining the action of the collector should be affirmed, upon the admitted fact that the custom-house regulations were not complied with. Under the authority of Rev. St. § 251, giving the secretary of the treasury power to make regulations, he made a regulation not inconsistent with law providing that, for the free entry of such merchandise, an affidavit must be made within seven days before their arrival that such *203articles were imported by the order of such institution, and not for sale or distribution. This regulation seems to be a reasonable one. It does not appear that its reasonableness has ever been called in question. The decision of the hoard of general appraisers is affirmed.